Citation Nr: 0507759	
Decision Date: 03/16/05    Archive Date: 03/30/05

DOCKET NO.  03-25 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for the residuals of a 
right Achilles tendon repair, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant-veteran


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel

INTRODUCTION

The veteran served on active duty from October 1991 to 
February 1996.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which denied the benefit sought 
on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has a moderately severe right foot injury as 
a result of his Achilles tendon tear and surgical repair.

3.  The veteran has an 8 centimeter superficial and painful 
scar over the Achilles tendon repair site.


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent rating for the residuals of 
a right Achilles tendon repair have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.40, 4.45, 
4.71, 4.71a, Diagnostic Code 5284 (2004).

2.  The criteria for a separate 10 percent rating for post-
operative scarring of the right ankle have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.118, 
Diagnostic Code 7804 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of 
the schedule of ratings, which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

The veteran injured his right Achilles tendon during service 
and underwent surgical repair.  The residuals of that injury 
have been evaluated under 38 C.F.R. Section 4.71a, 
Diagnostic Code 5284, for other injuries of the foot as 
there is not a diagnostic code that sets forth criteria for 
assigning disability evaluations for the exact disability 
suffered by the veteran.  The Board notes that when an 
unlisted condition is encountered, it is permissible to rate 
that condition under a closely related disease or injury in 
which not only the functions affected, but the anatomical 
localization and symptomatology, are closely analogous.  See 
38 C.F.R. § 4.20.  

Diagnostic Code 5284 allows for the assignment of a 10 
percent evaluation when there is evidence of a moderate foot 
disability, a 20 percent evaluation when there is evidence 
of a moderately severe foot disability, and a 30 percent 
evaluation when there is evidence of a severe foot 
disability.  When there is actual loss of the use of the 
foot, a 40 percent rating is assigned.

In an effort to ensure that the veteran is assigned the most 
advantageous rating available based on the clinical picture 
as presented, the Board has also considered rating criteria 
found at 38 C.F.R. Section 4.71a, Diagnostic Code 5271.  This 
diagnostic code allows for the assignment of a 10 percent 
rating when there is evidence of moderate limitation of 
motion in the ankle and a 20 percent rating when there is 
evidence of marked limitation of motion in the ankle.  It is 
important to note that 38 C.F.R. Sections 4.40 and 4.45 
require the Board to consider a veteran's pain, swelling, 
weakness, and excess fatigability when determining the 
appropriate evaluation for a disability using the limitation 
of motion diagnostic codes.  See Johnson v. Brown, 9 Vet. 
App. 7, 10 (1996).  The United States Court of Appeals for 
Veterans Claims (Court) interpreted these regulations in 
DeLuca v. Brown, 8 Vet. App. 202 (1995), and held that all 
complaints of pain, fatigability, etc., shall be considered 
when put forth by a veteran.  In accordance therewith, the 
veteran's reports of pain with excessive motion and 
fatigability with activity have been considered in 
conjunction with the Board's review of the limitation of 
motion diagnostic codes.

The evidence of record reveals that the veteran requested an 
increase in his disability rating in July 2001, asserting 
that his right ankle condition had increased in severity.  VA 
treatment records dated in August 2001 reflect complaints of 
continued pain in the right ankle with increased stiffness 
and more difficulty with excessive walking.  The veteran was 
noted to walk with a mild gait disturbance and to have a 
limited range of motion in the ankle and marked tenderness 
over the repaired Achilles tendon.  Motrin was prescribed.

The veteran underwent VA examination in September 2001 and 
complained of increased pain in his right ankle over the 
years without any heat or swelling in the joint.  Upon 
examination, there was no evidence of anesthesia, varus or 
valgus angulation, or involvement of the joint such as 
arthritis.  The veteran's right calf was measured to be two 
centimeters smaller in circumference than his left calf and 
his right dorsiflexion was limited to 70 degrees and plantar 
flexion to 140 degrees as compared to left dorsiflexion to 
100 degrees and plantar flexion to 155 degrees.   Side-to-
side motion of the right foot was noted to be normal.  The 
examiner diagnosed post-operative repair of a ruptured right 
Achilles tendon and an 8 centimeter linear incision where the 
repair was performed.  The examiner opined that the veteran's 
symptoms were amplified with repetitive motion and that he 
experienced fatigue with such motion.  The examiner noted, 
however, that the veteran's complaints of pain were out of 
proportion to the physical findings.

VA treatment records dated in April 2002 show that the 
veteran was seen for an orthopedic consultation due to 
complaints of right ankle pain.  The ankle joint was noted to 
be flexible with heel cord tenderness.  There was no swelling 
of the tendon and the tendon was determined to be intact.  
The veteran had complaints of pain with dorsiflexion.  The 
physician prescribed Naproxen and suggested the use of moist 
heat and stretching.  There were no findings of limited 
motion in the right ankle or foot.

The veteran testified before the Board in July 2004 that he 
was self-employed installing audio and visual systems, that 
he performed some lifting at work and did not miss much work 
as a result of his right ankle disability.  He stated that 
some maneuvers caused pain in his ankle and that he limited 
his periods of standing so as not to exacerbate his ankle 
pain.  The veteran testified that the only change in his 
right ankle disability since his September 2001 VA 
examination was increased pain and he attributed that 
increase in pain to a change in his gait.  He stated that his 
pain was generally an eight on a scale of one to ten with ten 
being the worst possible pain.  The veteran also testified 
that he had an eight to ten inch scar on his right ankle that 
was tender and sometimes painful, especially when it was 
rubbed by his shoe.

It is important to point out at this juncture that it is the 
defined and consistently applied policy of VA to administer 
the law under a broad interpretation, consistent, however, 
with the facts shown in every case.  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one, which exists because of an approximate balance of 
positive and negative evidence that does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 4.3.

Additionally, except as otherwise provided in the Rating 
Schedule, all disabilities, including those arising from a 
single entity, are to be rated separately.  See 38 C.F.R. § 
4.25. One exception to this general rule, however, is the 
anti-pyramiding provision of 38 C.F.R. Section 4.14, which 
states that evaluation of the same disability under various 
diagnoses is to be avoided.  See also Fanning v. Brown, 4 
Vet. App. 225 (1993).  The critical inquiry in making such a 
determination is whether any of the symptomatology is 
duplicative or overlapping.  See Esteban v. Brown, 6 Vet. 
App. 259 (1994).

The record evidence as set out above reveals that the veteran 
not only has a foot and ankle injury, but that he experiences 
pain due to post-operative scarring.  The Board finds that 
the scar on the veteran's ankle is a disability separate and 
apart from the actual ankle injury and should be separately 
rated.  Specifically, 38 C.F.R. Section 4.118, Diagnostic 
Code 7804, allows for the assignment of a 10 percent rating 
when there is evidence of a superficial but painful scar.  A 
rating higher than 10 percent is not for assignment unless 
there is evidence that the scarring limits the function of a 
body part or is disfiguring of the head, face or neck.  Thus, 
based on the evidence of record, the Board finds that the 
veteran's right ankle scar is not associated with underlying 
soft tissue damage, but is painful.  As such, a 10 percent 
evaluation is assigned specifically for the scarring.

As for the actual ankle disability, the Board finds that when 
resolving all reasonable doubt in favor of the veteran, a 20 
percent evaluation must be assigned for a moderately severe 
foot injury.  Specifically, the veteran has complaints of 
pain and fatigability that interfere with his employment 
activities and he has limited motion and tenderness of the 
right ankle.  Although he does not meet the criteria for a 20 
percent rating based solely on limitation of motion, 
consideration of his pain on motion and fatigability might 
possibly allow for a finding of marked limitation.  Taking 
this into account when determining whether the veteran's 
right foot injury is moderate or moderately severe, the Board 
finds that the most appropriate characterization of the 
disability is moderately severe.  The veteran's ability to 
work on a full-time basis with only minimal breaks to avoid 
exacerbation of his foot disability shows that his foot 
disability is not severe in nature.  Accordingly, a 20 
percent evaluation, but no higher, is assigned on a schedular 
basis for the veteran's residuals of right Achilles tendon 
repair.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors, which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  38 C.F.R. Section 
3.321(b)(1) provides that, in exceptional circumstances, 
where the schedular evaluations are found to be inadequate, 
the veteran may be awarded a rating higher than that 
encompassed by the schedular criteria.  According to the 
regulation, an extraschedular disability rating is warranted 
upon a finding that "the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."

The veteran does not assert that he is totally unemployable 
nor has he identified any specific factors that may be 
considered to be exceptional or unusual in light of VA's 
schedule of ratings.  The Board has also been unsuccessful in 
finding any exceptional or unusual circumstances.  
Specifically, the veteran has not required frequent periods 
of hospitalization and his treatment records are void of any 
finding of exceptional limitation beyond that contemplated by 
the schedule of ratings.  Although the Board does not doubt 
that limitation caused by pain and fatigue in the right ankle 
has an adverse impact on employability, loss of industrial 
capacity is the principal factor in assigning schedular 
disability ratings.  See 38 C.F.R. §§ 3.321(a) and 4.1.  38 
C.F.R. Section 4.1 specifically states: "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  See also Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  Consequently, the Board finds 
that the 20 percent evaluation assigned for veteran's 
residuals of a right Achilles tendon repair and the 10 
percent evaluation assigned for his scarring adequately 
reflects the clinically established impairments experienced 
by the veteran and a higher evaluation on an extra-schedular 
basis is not warranted.

Veterans Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 to 5107 (West 2002)) which includes an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  It also redefines the obligations of VA 
with respect to its duty to assist a claimant in the 
development of a claim.  Regulations implementing the VCAA 
have been enacted.  See 66 Fed. Reg. 45,620 (August 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  Also see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

The Board has carefully considered the provisions of the 
VCAA, the implementing regulations, the United States Court 
of Appeals for the Federal Circuit's (Federal Circuit) 
decisions in Disabled  American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) and 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F. 3d 1334 (Fed. Cir. 2003), which invalidated 
portions of the implementing regulations, the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, Section 701, 117 
Stat. 2651 (Dec. 2003), and the United States Court of 
Appeals for Veteran's Claims (Court) decisions in Pelegrini 
v. Principi, 17 Vet. App. 412 (2004) (Pelegrini I), and 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), which addressed the timing and content of proper VCAA 
notice.  Following a complete review of the record evidence, 
the Board finds, for the reasons expressed immediately below, 
that the development of the claim here on appeal has 
proceeded in accordance with the law and regulations. 

Duty to Notify 

VA has a duty under the VCAA to notify an appellant and his 
or her representative of any information and evidence needed 
to substantiate and complete a claim as well as to inform the 
appellant as to whose responsibility it is to obtain the 
needed information.  The veteran was informed of the 
requirements of the VCAA specifically and in detail in a 
letter dated in July 2001 and again in September 2003.  The 
Board finds that the information provided to the veteran 
specifically satisfied the requirements of 38 U.S.C.A. 
Section 5103 in that he was clearly notified of the evidence 
necessary to substantiate his claim and the responsibilities 
of VA and the veteran in obtaining evidence.  The letters 
stated that (1) the evidence needed to substantiate the 
veteran's claim was, among other things, evidence that the 
veteran's right ankle disability was more severe than 
evaluated, (2) VA would obtain relevant records from any 
Federal agency and relevant records identified by the 
veteran, and (3) the veteran is responsible for supplying VA 
with sufficient information to obtain relevant records on his 
behalf and is ultimately responsible for submitting all 
relevant evidence not in the possession of a Federal 
department or agency.  The Board notes that although the 
Court in Pelegrini I and again in Pelegrini II indicated that 
there was a fourth element of notification, VA General 
Counsel rendered a Precedential Opinion in February 2004, 
finding that 38 U.S.C. Section 5103(a) does not require VA to 
seek evidence from a claimant other than that identified by 
VA as necessary to substantiate the claim.  See VAOPGCPREC 1-
2004 (Feb. 24, 2004).  Thus, under these circumstances, the 
Board finds that the notification requirement of the VCAA has 
been satisfied.  

Duty to Assist

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include making reasonable 
efforts to obtain relevant records that a claimant identifies 
and providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  

After reviewing the record, the Board finds that VA has 
complied with the VCAA's duty to assist by aiding the veteran 
in obtaining evidence and affording him a physical 
examination.  The Board acknowledges that the VA examination 
report of record is dated in September 2001, however, the 
veteran testified that the only increase in disability since 
that time was his complaints of pain and not any additional 
limitation of motion and/or function.  As such, the Board 
finds that remanding this matter for additional examination 
would only delay a final determination and not assist the 
veteran in substantiating his claim.

It appears that all known and available records relevant to 
the issue here on appeal have been obtained and are 
associated with the veteran's claims file, and the veteran 
does not appear to contend otherwise.  In fact, the veteran 
advised VA on several occasions that he had no additional 
evidence to submit to substantiate his claim.  Furthermore, 
the veteran credibly testified before the Board in July 2004 
and, as noted above, asserted that only his complaints of 
pain had changed since the date of the most recent objective 
medical evidence of record.  Thus, the Board finds that VA 
has done everything reasonably possible to notify and to 
assist the veteran and that no further action is necessary to 
meet the requirements of the VCAA and the applicable 
implementing regulations.  


ORDER

A 20 percent rating for the residuals of a right Achilles 
tendon repair is granted, subject to the laws and regulations 
governing the award of monetary benefits.

A separate 10 percent rating for post-operative superficial 
painful scarring of the right ankle is granted, subject to 
the laws and regulations governing the award of monetary 
benefits.



	                        
____________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


